ADDENDUM TO SECOND AMENDED AND
RESTATED ADVISORY AGREEMENT

THIS ADDENDUM, dated effective as of September 15, 2005, is to that certain
Second Amended and Restated Advisory Agreement entered into as of June 3, 2004
(the “Agreement”), by and between AMERICA FIRST APARTMENT INVESTORS, INC., a
Maryland corporation (the “Company”), and AMERICA FIRST APARTMENT ADVISORY
CORPORATION, a Maryland corporation (the “Advisor”).

RECITALS

WHEREAS, the Advisor is a wholly owned subsidiary of America First Companies,
L.L.C., a Delaware limited liability company (the “Parent”); and

WHEREAS, the Parent has an indirect equity interest in America First Communities
Offutt Developer, LLC, a Nebraska limited liability company (the “Borrower”).
The Advisor and Borrower are Affiliates (as defined in the Agreement).

WHEREAS Borrower has borrowed from the Company Seven Million Four Hundred
Forty-Three Thousand Nine Hundred Forty-Eight and no/100 Dollars ($7,443,948.00)
pursuant to that certain Promissory Note as governed by the Loan and Security
Agreement executed by Borrower and the Company, dated of even date herewith and
therewith (the “Note” and “Loan Agreement” respectively).

WHEREAS as a condition precedent to the Company entering into the Loan Agreement
with Borrower, and in order to secure the Obligations as described in the Loan
Agreement (including but not limited to the Note), the Company has required that
the Advisor execute and deliver this Addendum to the Company for the benefit of
the Company.

WHEREAS, the Advisor desires to pledge and assign all compensation received by
it under the Agreement and to further modify and supplement the Agreement in
order provide adequate securitization to the Company and to induce Company to
enter into the Loan Agreement and the Note.

WHEREAS the Advisor enters into this Addendum in acknowledgement of the
financial accommodation extended to Borrower as described above and in
consideration thereof.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual rights
and obligations set forth below, the parties hereby agree, modify and supplement
the Agreement as follows:



  1.   Defined Terms. All defined terms used in the Agreement shall have the
same meaning herein as is ascribed to them in the Agreement.



  2.   Occurrence of an Event of Default. Advisor hereby agrees that upon the
occurrence and continuation of an Event of Default (as defined in the Loan
Agreement) or any event which, with the giving of notice, lapse of time or
happening of further condition, act or event would become an Event of Default,
the Company shall have the immediate right without notice (in addition to any
other rights the Lender may have under the Loan Agreement or otherwise) to
appropriate, set off and apply to the payment of, any or all of the Obligations
(as defined below), any or all of the compensation, fees or reimbursable
expenses due to the Advisor from the Company under the Agreement including,
without limitation, those fees enumerated under that section titled in the
Agreement, “Compensation of the Advisor” (i.e., Administrative Fees, MBS
Administrative Fees, MBS Incentive Fees, and Property Acquisition Fees) and
those expenses enumerated in that section of the Agreement titled “Reimbursement
of Expenses Incurred by the Advisor” in such manner as the Company shall in its
sole discretion determine. The Advisor agrees that despite such use of the
payments due to the Advisor under the Agreement, the Advisor will professionally
and competently continue to provide all of the services described in the
Agreement (the “Services”) in good faith and that there shall be deemed no lack
of consideration for Services under the Agreement due to such use, any such
application to the Obligations shall be conclusively deemed to be payment to or
at the direction of Advisor under the Agreement. The parties agree and
acknowledge that the financial accommodation extended to the Advisor’s
Affiliate, the Borrower is adequate consideration under the Agreement.



  3.   Obligations. This Addendum is intended to ensure the performance of all
obligations of the Borrower now or hereafter existing under the Note and the
Loan Agreement or any extension, renewal, substitution, amendment or replacement
thereof (all such obligations of the Borrower being the “Obligations”), and
shall also constitute a security agreement under which Advisor grants Company a
security interest in the payments due to Advisor under the Agreement.



  4.   Extension of the Agreement. Notwithstanding the termination date of
December 31, 2006, identified in the Agreement in that section title, “Term”, or
the rights to terminate the Agreement during the one-year extensions after such
date also in such section, the parties hereby agree that the Agreement, unless
terminated by the Company, shall be extended so as to remain in full force and
effect until performance in full of the Obligations. Further, notwithstanding
the terms of the Agreement granting the Advisor termination rights in that
section of the Agreement titled “Termination Without Cause” the Advisor shall
have no right to terminate the Agreement until performance in full of the
Obligations. Nothing herein shall affect the termination rights of the Company
granted in the Agreement.



  5.   Assignment. Until performance in full of the Obligations the Advisor
shall not assign the Agreement and shall personally perform the Services unless
agreed to by the Company in writing.



  6.   Liquidated Damages. If an Event of Default (as defined in the Loan
Agreement) occurs and the Advisor subsequently fails to perform the Services
professionally, competently and in good faith, as required by this Addendum,
then the Company shall be entitled to liquidated damages of $1,500,000 per annum
for application toward payment of the Obligations and until the full performance
of the Obligations.



  7.   Obligations Absolute. All rights of Company hereunder, and all
Obligations of the Borrower, shall be absolute and unconditional irrespective of
any defenses whatsoever available to the Advisor or Borrower, including but not
limited to the following:

(a) any lack of validity or enforceability of the Note or Loan Agreement;

(b) any change in the time, manner or place of performance of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from the terms of the Obligations;

(c) any exchange, release or non-perfection of any other collateral; or

(d) any law, regulation or order of any jurisdiction affecting or purporting to
affect any term of any Obligation or Borrower’s rights with respect thereto.



  8.   Expenses. The Advisor will upon demand pay to Company the amount of any
and all reasonable expenses, including the reasonable fees and expenses of its
counsel and of any experts and agents, which Company may incur in connection
with (i) the exercise or enforcement of any of the rights of Company hereunder
or (ii) the failure by the Advisor to perform or observe any of the provisions
hereof.



  9.   Waiver of Fees. The Advisor hereby waives any Property Acquisition Fee or
Administrative Fee to which it may be entitled under Section 7 of the Agreement
with respect to the Note and Loan Agreement. This waiver relates only to the
Note and Loan Agreement and shall not constitute a waiver of any fee in
connection with any other transaction or investment.



  10.   Termination of Addendum. Upon and after the full performance of the
Obligations the terms and conditions of this Addendum shall be null and void and
of no further effect as between the parties.



  11.   Agreement. Except as hereinabove specifically amended, all other terms,
convenants and conditions of the Agreement shall remain in full force and
effect. To the extent of any conflict between the terms and conditions of the
Agreement and the terms and agreement of this Addendum, this Addendum shall
control.

(Signature page follows)

1

SIGNATURE PAGE TO

ADDENDUM TO SECOND AMENDED AND RESTATED ADVISORY AGREEEMENT

BY AND BETWEEN

AMERICA FIRST APARTMENT ADVISORY CORPORATION

AND

AMERICA FIRST APARTMENT INVESTORS, INC.

AMERICA FIRST APARTMENT AMERICA FIRST APARTMENT ADVISORY INVESTORS, INC.,
CORPORATION,

     
By: /s/ John H. Cassidy
  By: /s/ Michael J. Draper
 
   
 
   
Name: John H. Cassidy
  Name: Michael J. Draper
 
   
 
   
Title: President and Chief Executive Officer
  Title: Chief Financial Officer
 
   
 
   

2